Citation Nr: 1534572	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  13-04 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In his substantive appeal received in February 2013, the Veteran requested a Board hearing at the RO before a Veterans Law Judge.  However, the Veteran submitted a letter, postmarked January 2015, indicating that he wanted to withdraw his request for a Board hearing, and he has not requested rescheduling.  Thus, the Board finds that the Veteran has been afforded his opportunity for a Board hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704(e) (2015).

However, the Veteran also submitted a letter, postmarked March 2015, which not only indicates that he wanted to withdraw his request for a Board hearing, but also includes the following handwritten note: "request a local hearing before regional office decision makers."  No other correspondence from the Veteran or his representative that indicates withdrawal of that hearing request has been received.  Therefore, the RO should schedule such a hearing at the appropriate RO.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the appropriate RO before a RO decision maker.  Notify the Veteran in writing of the date, time, and location of the hearing.  After the hearing is conducted, the claims file should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

